DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021, 9/28/2021 and 9/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 - 4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 1, the term of “a circuit board embedded in said eyewear” (line 4) is vague and renders the claims indefinite. Claim cites “Eyewear, comprising…, a front structure…., at least one side structure…, a circuit board….”, ---that indicates that the circuit board is a part of said eyewear. Again, claim cites “a circuit board embedded in said eyewear (which already comprises a circuit board as claim cited)”, --appears that 
Further, the claimed eyewear is constituted by a front structure and side structures, which has a shape with a defined geometric region. It is not clear that the circuit board is fixed inside the defined geometric region of eyewear or is fixed in one of the structures under the claimed term of “a circuit board embedded in said eyewear” (line 4). Same issues are in lines of 4, 6, 8, 10-12, 15 and 17-18.

Claim 2 has the same undefined issue (in lines of 7, 9, 13-15, 18 and 20-21) as that of claim 1.

Claims 3-4 are rejected as containing the deficiencies of claim 2 through their dependency from claim 2.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spitzer (US 6349001) in the view of Jannard et al et al (US 20050201585).

Regarding Claim 1, Spitzer teaches an eyewear (abstract; fig. 1), comprising: 

a front structure supporting at least one lens (fig. 1, front lenses and frame; 102; fig. 2, 200, 201, 280);
at least one side structure coupled to the front structure (fig. 1, two temples; fig. 2, 205, 206); 

a circuit board embedded in said eyewear, the circuit board including at least one electronic component coupled thereto (fig. 15, 848, 849; col. 8, line 41-44, the MCM and its component layers 848 and integrated circuits 849 may be formed within the temple 800; col. 12, line 41-55, wherein the integrated circuits include a cellular telephone transceiver; wherein the integrated circuits include an audio recorder; wherein the integrated circuits include a clock; wherein the integrated circuits include a video recorder);

a controller embedded in said eyewear and electrically connected to the at least one electronic component coupled to the circuit board (fig. 20, 1005; col. 9, line 62-67, The glasses may be fitted with audio transducers 1004, electronics 1005 to drive a flat 

wireless communication circuitry embedded in said eyewear and electrically connected to the controller (fig. 17C, 960,980; col. 9, line 6-25, The subsystems described above are connected to remote electronics either by wire as noted above, or by infrared link, radio frequency methods; comprises an RF link in which signals are transmitted and received by antenna 980. These signals are passed to and from transceiver circuit 960, which is in communication with the 1/0 data stream);

a memory device configured to store data, the memory device embedded in said eyewear and electrically connected to the controller (fig. 16, buffers; col. 8, line 48-62, FIG. 16 illustrates a block diagram of the subsystems that may be mounted within the eyeglass system; The circuit identifies the data and stores it in a buffer. The data are then provided to the appropriate subsystem within the eyeglasses; col. 12, line 41-55; wherein the integrated circuits include an audio recorder; wherein the integrated circuits include a video recorder);

a plurality of microphones at least partially embedded in said eyewear (fig. 21, two microphones fixed to both temples); 

an audio output device at least partially embedded in the at least one side structure (fig. 21, two audio outputs fixed to both temples); 

a battery embedded in said eyewear (fig. 1, 112).

But Spitzer does not specifically disclose that wherein a rechargeable battery and wherein a connector that is electrically connected with the rechargeable battery to facilitate charging of the rechargeable battery, the connector being at least partially embedded in said eyewear.

However, Jannard teaches a wearable wireless device (abstract; fig. 3A-J), wherein a rechargeable battery and wherein a connector that is electrically connected with the rechargeable battery to facilitate charging of the rechargeable battery, the connector being at least partially embedded in said eyewear (fig. 3A-J, 290, 288, 274, 54, 56; fig. 12, 54D, 56D, 160, 162; ¶[0240], line 1-7, the rear portions 160, 162 of the ear stems 54D, 56D, respectively, can be in the form of custom made batteries, either disposable or rechargeable; ¶[0169], line 1-14, 290 door; data port 288; the data transfer port is configured to operate according to the universal serial bus (USB) transfer protocol; the ear stem is provided with a mini USB port. The mini USB port enables both downloading of digital music from a source into the eyeglass, as well as charging a rechargeable battery carried by the eyeglass).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to modify the eyewear of Spitzer by the wearable wireless device of Jannard for the purpose of low cost on batteries.

Regarding Claim 2, 2. Eyewear, comprising: 

a front structure supporting at least one lens (fig. 1, front lenses and frame; 102; fig. 2, 200, 201, 280); 
a left side structure coupled to the front structure;  a right side structure coupled to the front structure (fig. 1, two temples; fig. 2, 205, 206); 

a circuit board embedded in said eyewear, the circuit board including at least one electronic component coupled thereto (fig. 15, 848, 849; col. 8, line 41-44, the MCM and its component layers 848 and integrated circuits 849 may be formed within the temple 800; col. 12, line 41-55, wherein the integrated circuits include a cellular telephone transceiver; wherein the integrated circuits include an audio recorder; wherein the integrated circuits include a clock; wherein the integrated circuits include a video recorder);

a controller embedded in said eyewear and electrically connected to the at least one electronic component coupled to the circuit board (fig. 20, 1005; col. 9, line 62-67, The glasses may be fitted with audio transducers 1004, electronics 1005 to drive a flat panel display 1006, a camera sensor 1008 and related electronic and mechanical parts 1007 as previously described herein);


 
an antenna, operatively connected to the wireless communication circuitry, for use in providing wireless communication (fig. 17C, 980); 

a memory device configured to store at least data, the memory device embedded in said eyewear and electrically connected to the controller (fig. 16, buffers; col. 8, line 48-62, FIG. 16 illustrates a block diagram of the subsystems that may be mounted within the eyeglass system; The circuit identifies the data and stores it in a buffer. The data are then provided to the appropriate subsystem within the eyeglasses; col. 12, line 41-55; wherein the integrated circuits include an audio recorder; wherein the integrated circuits include a video recorder);

a plurality of microphones at least partially embedded in said eyewear (fig. 21, two microphones fixed to both temples); 



a battery embedded in said eyewear (fig. 1, 112).

But Spitzer does not specifically disclose that wherein a rechargeable battery and wherein a connector that is electrically connected with the rechargeable battery to facilitate charging of the rechargeable battery, the connector being at least partially embedded in said eyewear; and wherein a circuit board embedded in the front structure of said eyewear, the circuit board including at least one electronic component coupled thereto.

However, Jannard teaches a wearable wireless device (abstract; fig. 3A-J), wherein a rechargeable battery and wherein a connector that is electrically connected with the rechargeable battery to facilitate charging of the rechargeable battery, the connector being at least partially embedded in said eyewear (fig. 3A-J, 290, 288, 274, 54, 56; fig. 12, 54D, 56D, 160, 162; ¶[0240], line 1-7, the rear portions 160, 162 of the ear stems 54D, 56D, respectively, can be in the form of custom made batteries, either disposable or rechargeable; ¶[0169], line 1-14, 290 door; data port 288; the data transfer port is configured to operate according to the universal serial bus (USB) transfer protocol; the ear stem is provided with a mini USB port. The mini USB port 
wherein a circuit board embedded in the front structure of said eyewear, the circuit board including at least one electronic component coupled thereto (fig. 11, 52D, 124D; ¶[0222], line 1-14, the microphone 124D (--which comprises electronic circuit board) can be disposed in the frame 42D. In particular, the microphone 124D can be disposed in the bridge portion 52D).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to modify the eyewear of Spitzer by the wearable wireless device of Jannard for the purpose of low cost on batteries.

Regarding Claim 3, Spitzer- Jannard combination teaches that the eyewear as recited in claim 2, wherein the front structure of said eyewear includes a middle region, and at least a portion of the circuit board is embedded in the middle region of the front structure (fig. 11, 52D, 124D; ¶[0222], line 1-14, the microphone 124D (--which comprises electronic circuit board) can be disposed in the frame 42D. In particular, the microphone 124D can be disposed in the bridge portion 52D, as disclosed in Jannard).

Regarding Claim 4, Spitzer- Jannard combination teaches that the eyewear as recited in claim 2, wherein the front structure of said eyewear includes a bridge region, and the circuit board is at least partially embedded in the front structure at the bridge region (fig. 11, 52D, 124D; ¶[0222], line 1-14, the microphone 124D (--which comprises 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information 


/JIE LEI/Primary Examiner, Art Unit 2872